Citation Nr: 0833389	
Decision Date: 09/29/08    Archive Date: 10/07/08

DOCKET NO.  02-02 309	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for hypertension, to 
include as secondary to a service-connected anxiety disorder, 
including post-traumatic stress disorder.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel



INTRODUCTION

The veteran served on active duty from August 1967 to March 
1969.  

This case was most recently before the Board of Veterans' 
Appeals (Board) in December 2006, at which time the veteran's 
entitlement to service connection for diabetes mellitus, to 
include as due to herbicide exposure, was denied.  In 
addition, the issue of the veteran's entitlement to direct 
and secondary service connection for hypertension was 
remanded to the Department of Veterans Affairs (VA) Regional 
Office (RO) in Houston, Texas, through the VA's Appeals 
Management Center (AMC) in Washington, DC, so that additional 
procedural and evidentiary development could be undertaken.  
Following the AMC's completion of the requested actions, the 
case has been returned to the Board for further review.  


FINDINGS OF FACT

1.  Hypertension is not shown in service, within the one-year 
period following the veteran's separation from service, or 
for years subsequent thereto; competent evidence of a nexus 
between the veteran's currently shown hypertension and his 
period of military service or any event thereof is lacking.  

2.  There is no medical evidence to show that the veteran's 
hypertension was caused or aggravated by his service-
connected psychiatric disorder; the only competent evidence 
of record that addresses this matter weighs against the claim 
for secondary service connection.  







CONCLUSION OF LAW

The veteran's hypertension was not incurred in or aggravated 
by active service, nor may it be presumed to have been 
incurred therein; his hypertension is not proximately due to 
or the result of his service-connected anxiety disorder, to 
include post-traumatic stress disorder.  38 U.S.C.A. §§ 1101, 
1112, 1113, 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 
(2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As noted above, this matter was previously remanded by the 
Board in December 2006, and on one or more prior occasions, 
in order to facilitate the conduct of additional evidentiary 
and/or procedural development.  All of the actions previously 
sought by the Board through its prior development requests 
appear to have been completed in full as directed, and it is 
of note that neither the veteran, nor his representative, 
contends otherwise.  See Stegall v. West, 11 Vet. App. 268, 
270-71 (1998).

Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000), VA first has a 
duty to provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to 
complete the claim if it is incomplete.  38 U.S.C.A. § 5102; 
38 C.F.R. § 3.159(b)(2).  Second, VA has a duty to notify the 
appellant of the information and evidence needed to 
substantiate and complete a claim, notice of what part of 
that evidence is to be provided by the claimant, and notice 
of what part VA will attempt to obtain for the claimant.  38 
U.S.C.A. § 5103(a); Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Third, VA has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  This 
assistance includes obtaining all relevant evidence 
adequately identified in the record, and in some cases, 
affording VA examinations.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  

During the pendency of this appeal, a decision was entered by 
the United States Court of Appeals for Veterans Claims 
(Court) in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: 1) Veteran's status; 2) 
existence of disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that the VCAA notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  

The Board notes that there is no issue as to providing an 
appropriate application form or completeness of the 
application.  Written notice of the information and evidence 
needed by the veteran-appellant to substantiate and complete 
his claims, notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain for the appellant was provided to him 
through the VCAA letters of June 2001, March 2006, April 
2006, January 2007, and August 2007.  By such correspondence, 
the veteran was advised of the holding in Dingess-Hartman and 
the modified provisions of 38 C.F.R. § 3.310 (2007), and, 
although no longer required, he was also notified that he 
should submit all pertinent evidence in his possession.  

VCAA notice is to be furnished to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  Here, the initial VCAA notice was provided to the 
veteran-appellant prior to the RO's initial decision in 
November 2001, but full VCAA notice, specifically that 
pertaining to the Court's holding in Dingess/Hartman, was 
not, in contravention of Pelegrini.  

Where, as here, the VCAA notice is defective, the Board must 
presume that the error was prejudicial, and VA bears the 
burden of rebutting said presumption.  Sanders v. Nicholson, 
487 F.3d 881 (2007) (recognizing that "VCAA notice errors 
are reviewed under a prejudicial error rule" and holding 
that "all VCAA notice errors are presumed prejudicial and . 
. . VA has the burden of rebutting this presumption"); see 
also Mayfield v. Nicholson, 19 Vet. App. 103, 111-16 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

In Sanders, the Federal Circuit held that any error by VA in 
providing the notice required by 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b)(1) is presumed prejudicial and that once an 
error is identified by the Veterans Court (Court of Appeals 
for Veterans Claims), the burden shifts to VA to demonstrate 
that the error was not prejudicial.  The Federal Circuit 
reversed the Court of Appeals for Veterans Claims' holding 
that an appellant before the Court has the initial burden of 
demonstrating prejudice due to VA error involving: (1) 
providing notice of the parties' respective obligations to 
obtain the information and evidence necessary to substantiate 
the claim: (2) requesting that the claimant provide any 
pertinent evidence in the claimant's possession; and (3) 
failing to provide notice before a decision on the claim by 
the agency of original jurisdiction.  

An error "whether procedural or substantive, is prejudicial 
when [it] affects a substantial right so as to injure an 
interest that the statutory or regulatory provision involved 
was designed to protect such that the error affects 'the 
essential fairness of the [adjudication].'"  Mayfield, supra, 
at 116; accord Sanders.  That is, "the key to determining 
whether an error is prejudicial is the effect of the error on 
the essential fairness of the adjudication."  Id.  "[A]n 
error is not prejudicial when [it] did not affect 'the 
essential fairness of the [adjudication],'"  Mayfield, supra, 
at 121, and non-prejudicial error may be proven by a showing 
that "the purpose of [VCAA] notice was not frustrated, e.g., 
by demonstrating: (1) that any defect was cured by actual 
knowledge on the part of the claimant, (2) that a reasonable 
person could be expected to understand from the [defective] 
notice what was needed, or (3) that a benefit could not have 
been awarded as a matter of law."  Sanders, 487 F.3d at 889.  
accord Dalton v. Nicholson, 21 Vet. App. 23, 30 (2007) 
(determining that no prejudicial error to veteran resulted in 
defective VCAA notice when the veteran, through his counsel, 
displayed actual knowledge of the information and evidence 
necessary to substantiate his claim).  Accordingly, "there 
could be no prejudice if the purpose behind the notice has 
been satisfied . . . that is, affording a claimant a 
meaningful opportunity to participate effectively in the 
processing of [the] claim. . . ."  Mayfield, supra, at 128.

The Board takes notice of the fact that the record in this 
instance demonstrates that full VCAA notice was effectuated 
prior to the issuance of the May 2008 supplemental statement 
of the case by the AMC in June 2008.  See Prickett v. 
Nicholson, 20 Vet. App. 370, 376-78 (2006) (validating the 
remedial measures of issuing fully compliant VCAA 
notification and readjudicating the claim in the form of a 
supplemental statement of the case to cure timing of a 
notification defect).  Moreover, a factual predicate, be it a 
showing by competent evidence of a nexus between the 
veteran's currently shown hypertension and his period of 
military service or competent evidence that the veteran's 
service-connected anxiety disorder either caused or 
aggravated his hypertension, is lacking.  Sanders, supra 
(recognizing that "a demonstration that the outcome would 
not have been different in the absence of the error would 
demonstrate that there was no prejudice").  On that basis, 
and in the absence of any allegation of prejudice by or on 
behalf of the veteran, the Board cannot conclude that any 
defect in the timing or substance of the notice provided 
affected the essential fairness of the adjudication, and, 
thus, the presumption of prejudice is rebutted.  Id.

With respect to the duty to assist, all pertinent examination 
and treatment records have been obtained and made a part of 
the appellant's claims folder to the extent that such records 
have been adequately identified or are otherwise available.  
The veteran's service medical records are on file, as are 
various examination and treatment records compiled by VA and 
non-VA sources during post-service years.  As for the duty to 
provide an examination or medical opinion, the veteran 
produces evidence to demonstrate the existence of current 
disability involving hypertension, but he fails to provide 
competent evidence of a nexus between his hypertension and 
military service or between his service-connected anxiety 
disorder and the claimed hypertension.  The record further 
indicates that the veteran was in fact afforded a VA medical 
examination with respect to his claim for secondary service 
connection, findings and opinions from which contraindicate 
the veteran's entitlement to the benefit sought.   Under 
these circumstances, there is no duty to obtain any further 
VA medical examination or to solicit any other  medical 
opinion.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); 
McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006); Wells v. 
Principi, 326 F.3d 1381, 1384 (Fed. Cir. 2003); see also 38 
C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995).  

In view of the forgoing, the Board finds that VA has 
satisfied its duties to notify and assist under the VCAA.  

Service Connection: Hypertension 

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Where a veteran 
served 90 days or more during a period of war, or during 
peacetime after December 31, 1946, and a chronic disease, 
such as cardiovascular-renal disease, including hypertension, 
becomes manifest to a degree of 10 percent or more within one 
year from the date of termination of such service, such 
disease shall be presumed to have been incurred in service, 
even though there is no evidence of such disease during the 
period of service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 
C.F.R. §§ 3.307, 3.309.

With chronic disease shown as such in service so as to permit 
a finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  When the fact of chronicity in service 
is not adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support a claim 
of service connection.  38 C.F.R. § 3.303(b).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  
 
Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 
Vet. App. 488, 495 (1997).

As part of this appeal, the veteran alleges that his 
hypertension was originally diagnosed and treated while on 
active duty.  In the alternative, he asserts that his 
hypertension was caused or aggravated by his service-
connected acquired psychiatric disorder.  The veteran 
indicates that medical literature supports the existence of a 
causal relationship between anxiety disorders and 
cardiovascular disease, inclusive of hypertension, although 
it is noted that he does not submit or specifically cite any 
such scientific data.  

Contrary to the veteran's assertions, his service medical 
records are entirely negative for any symptoms or abnormal 
clinical findings relating to hypertension, to include 
elevated blood pressure readings.  The post-service medical 
evidence of record shows that hypertension was first shown 
many years following his separation from service, in or about 
1999, when use of lisinopril for control of the veteran's 
hypertension was initiated.  

The record does not contain medical evidence linking the 
veteran's hypertension to his period of military service or 
any event thereof.  The record is without competent evidence 
that shows the veteran's service-connected psychiatric 
disorder caused or aggravated his hypertension.  No medical 
professional offers any finding or opinion supportive of a 
grant of direct or secondary service connection for 
hypertension.  The only competent evidence that addresses the 
question of secondary service connection for hypertension is 
an April 2007 examination report.  That evidence reveals a VA 
physician and physician's assistant examined the veteran and 
determined that it was less likely as not that the veteran's 
hypertension was caused or aggravated by his service-
connected psychiatric disorder.  It was noted that the 
veteran specifically denied any inter-relationship and there 
was no documentation that the veteran's anxiety and post-
traumatic stress disorders had caused him to have episodes of 
a worsening hypertensive disorder.  In the opinions of the VA 
examiners, the fact that the veteran had a congential 
solitary kidney was more likely than not the cause of his 
hypertension.  Thus, a rationale was provided that supports 
this opinion.

While it is noted that the veteran himself may offer an 
opinion that his hypertension bears a direct relationship to 
his period of service or is secondarily related to his 
service-connected anxiety disorder, the veteran is not shown 
to be in possession of the requisite medical background or 
training as to render competent his opinions regarding 
medical diagnosis or etiology.  Espiritu, supra.  

In view of the foregoing, the Board finds that the 
preponderance of the evidence is against the claim for 
service connection for hypertension, to include as secondary 
to a service-connected psychiatric disorder.  As a 
preponderance of the evidence is against the veteran's claim, 
the benefit-of-the- doubt rule is inapplicable and the 
benefit sought on appeal must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102.  See also, e.g., Ortiz v. 
Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding 
that "the benefit of the doubt rule is inapplicable when the 
preponderance of the evidence is found to be against the 
claimant").  











ORDER

Service connection for hypertension, to include as secondary 
to a service-connected anxiety disorder, including post-
traumatic stress disorder, is denied.  



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


